Exhibit 10.1

EXECUTION VERSION

February 20, 2020

T-Mobile US, Inc.

12920 SE 38th Street

Bellevue, Washington

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn, Germany

Dear Ladies and Gentlemen:

Reference is made to the Business Combination Agreement, dated as of April 29,
2018 (the “Original Agreement”), as amended by Amendment No. 1, dated as of
July 26, 2019 (“Amendment No. 1”) and Amendment No. 2, dated as of the date
hereof (“Amendment No. 2”; and the Original Agreement, as amended by Amendment
No. 1 and Amendment No. 2, and as it may be further amended from time to time,
the “Business Combination Agreement”), by and among T-Mobile US, Inc., a
Delaware corporation (“T-Mobile”), Huron Merger Sub LLC, a Delaware limited
liability company, Superior Merger Sub Corporation, a Delaware corporation,
Sprint Corporation, a Delaware corporation, Starburst I, Inc., a Delaware
corporation (“Starburst”), Galaxy Investment Holdings, Inc., a Delaware
corporation (“Galaxy”), and, for the limited purposes of the covenants and
representations and warranties set forth in the Agreement that are expressly
obligations of such persons, Deutsche Telekom AG, an Aktiengesellschaft
organized and existing under the laws of the Federal Republic of Germany (“DT”),
Deutsche Telekom Holding B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized and existing under the laws of the Netherlands, and
SoftBank Group Corp., a Japanese kabushiki kaisha (“SoftBank”).

In connection with the transactions contemplated by the Business Combination
Agreement and as an inducement to the willingness of SoftBank, T-Mobile, DT and
their applicable affiliates to enter into Amendment No. 2, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.1    Definitions.

(a)    Unless otherwise specifically defined herein, each capitalized term used
but not defined in this letter agreement shall have the meaning given to such
term in the Business Combination Agreement.

(b)    For purposes of this letter agreement:

(i)    “Acquisition Price” shall mean the value of the per-share consideration
payable in respect of shares of T-Mobile Common Stock in the applicable Sale of
the Company, determined as of immediately prior to the closing of the Sale of
the Company.



--------------------------------------------------------------------------------

(ii)    “End Date” shall mean, if the Closing Date is (i) before May 1, 2020,
then December 31, 2025, or (ii) on or after May 1, 2020 then either (A) December
31, 2025 or (B) the sixth (6th) anniversary of the Closing Date, in either case
of clause (A) or (B), as set forth in the SoftBank Election Notice.

(iii)    “Threshold Price” shall mean, if the Closing Date is (i) before May 1,
2020, then one hundred and fifty dollars ($150.00), or (ii) on or after May 1,
2020, then either (A) if the End Date set forth in the SoftBank Election Notice
is December 31, 2025, one hundred and fifty dollars ($150.00), or (B) if the End
Date set forth in the SoftBank Election Notice is the sixth (6th) anniversary of
the Closing Date, (I) one hundred and fifty dollars ($150.00) through and
including the fifth (5th) anniversary of the Closing Date and (II) one hundred
and sixty dollars ($160.00) following the fifth (5th) anniversary of the Closing
Date through the End Date.

(iv)    “Sale of the Company” shall have the meaning given to such term in the
Stockholders’ Agreement.

(v)    “Trading Day” shall mean any day on which NASDAQ is open for trading and
has a scheduled closing time of 4:00 p.m. New York City time;

(vi)    “T-Mobile VWAP” shall mean, for any Trading Day, the trailing
volume-weighted average price per share of T-Mobile Common Stock on NASDAQ (as
reported by Bloomberg L.P. or, if not reported therein, in another authoritative
source mutually selected by T-Mobile and SoftBank) measured over the forty-five
(45) consecutive Trading Day period immediately preceding such Trading Day.

1.2    Surrender of Shares by SoftBank. SoftBank hereby agrees to cause its
affiliates to surrender, convey, assign, transfer and deliver to T-Mobile, for
no additional consideration, an aggregate of 48,751,557 shares of T-Mobile
Common Stock (such number of shares, the “SoftBank Specified Shares Amount”)
effective immediately following the Effective Time, it being agreed that
T-Mobile shall be entitled to take, and to direct the Exchange Agent to take,
such actions as T-Mobile or the Exchange Agent reasonably determine are
necessary or appropriate to effect the foregoing surrender, conveyance,
assignment, transfer and delivery effective as of such time, without any further
action on the part of SoftBank, SoftBank UK HoldCo or their respective
affiliates; provided that SoftBank shall, and shall cause its affiliates to,
execute and deliver any assignments, assurances, instruments or documents, and
take and do any other actions or things, as T-Mobile may reasonably request to
accomplish or in furtherance of the foregoing.

1.3    Additional Shares Issuable to SoftBank. If the T-Mobile VWAP, at any time
during the period commencing on the second (2nd) anniversary of the Closing Date
and ending on the End Date, is an amount equal to or greater than the Threshold
Price (such condition, the “Additional Shares Issuance Condition”), then,
subject to the remaining provisions of this Section 1.3, T-Mobile shall
promptly, and in any event within ten (10) business days following the delivery
of such documents as may be reasonably required by the transfer agent for the
T-Mobile Common Stock, issue to SoftBank or, at SoftBank’s written request, an
affiliate of

 

-2-



--------------------------------------------------------------------------------

SoftBank that is then a record holder of shares of T-Mobile Common Stock (a
“SoftBank Designee”), for no additional consideration, a number of shares of
T-Mobile Common Stock equal to the SoftBank Specified Shares Amount (the
“SoftBank True-Up Shares”). Notwithstanding the foregoing, (i) T-Mobile shall
have the right to withhold, and shall not be required to issue (whether upon the
satisfaction of the Additional Share Issuance Condition or at any time
thereafter), shares of T-Mobile Common Stock comprising the SoftBank True-Up
Shares to the extent T-Mobile elects, in T-Mobile’s sole discretion, in order to
recoup any or all indemnity obligations in respect of Specified Claims then due
and owing from SoftBank or any of its affiliates pursuant to Section 9.4 of the
Business Combination Agreement, whether owed to T-Mobile or any other
Section 9.4 Indemnitee (the “Section 9.4 Obligations”), with such shares of
T-Mobile Common Stock valued for purposes of this clause (i) at the T-Mobile
VWAP as of the date of the satisfaction of the Additional Share Issuance
Condition, and with such recoupment to be effected by T-Mobile withholding a
number of shares of T-Mobile Common Stock that, when multiplied by such T-
Mobile VWAP, equals the amount of Section 9.4 Obligations then due and owing;
(ii) without limiting the rights of T-Mobile under clause (i), the issuance of
18,000,000 of the shares of T-Mobile Common Stock comprising the SoftBank
True-Up Shares (the “Pledged Shares”) shall be subject to and conditioned upon
(A) the delivery by each and every applicable affiliate of SoftBank to which the
Pledged Shares are issuable hereunder a valid and binding pledge agreement, in
the form attached hereto as Exhibit A, securing the Section 9.4 Obligations (the
“Pledge Agreements”), and (B) the completion of such other steps as are
reasonably necessary to reflect the creation and perfection of the related
security interest; (iii) if between the Closing Date and (A) the End Date, the
shares of T-Mobile Common Stock shall have been changed into a different number
of shares or a different class of shares by reason of any stock dividend or
distribution, subdivision, reorganization, reclassification, recapitalization,
stock split, stock equity split, combination, exchange of shares or any similar
event (an “Adjustment Event”), then the Threshold Price (but, for the avoidance
of doubt, not any dates or periods set forth therein), the SoftBank True-Up
Shares Amount and the number of shares set forth in the foregoing clause
(ii) shall be equitably adjusted, without duplication, to provide SoftBank (or,
if applicable, the SoftBank Designee) with the same economic benefit, if any,
that SoftBank (or, if applicable, such SoftBank Designee) would have had the
right to receive if the Adjustment Event had not occurred, or (B) the second
(2nd) anniversary of the Closing Date, a definitive agreement for the Sale of
the Company is entered into, then, subject to the foregoing clauses (i) and (ii)
(which shall apply to any consideration to which SoftBank (or, if applicable,
the SoftBank Designee) may become entitled in connection with the Sale of the
Company pursuant to this clause (B)), if the Acquisition Price is equal to or
greater than the Threshold Price, then T-Mobile shall issue to SoftBank (or, if
applicable, the SoftBank Designee) the SoftBank True-Up Shares for no additional
consideration immediately prior to the closing of such Sale of the Company, such
that SoftBank (or, if applicable, the SoftBank Designee) shall receive the
applicable per-share consideration payable in respect of each such share of
T-Mobile Common Stock in the Sale of the Company; and (iv) the Threshold Price
shall be reduced by the per share amount of any cash dividends or other cash
distributions declared or paid on the T-Mobile Common Stock between the Closing
Date and the End Date. For the avoidance of doubt, all shares of T-Mobile Common
Stock issued pursuant to this Section 1.3 shall be subject to the terms and
conditions of the Stockholders’ Agreement and the Voting and Proxy Agreement in
the same manner as if such shares had been issued at the Closing without giving
effect to Section 1.2.

 

-3-



--------------------------------------------------------------------------------

1.4    SoftBank Election Notice. If the Closing Date is on or after May 1, 2020,
then SoftBank shall, by written notice (the “SoftBank Election Notice”) to
T-Mobile and DT delivered no later than the Closing Date (provided, that if the
Closing Date shall not have occurred prior to June 1, 2020, then the SoftBank
Election Notice shall be delivered no later than June 1, 2020), elect the terms
set forth in either (but not any combination of) the following clause (a) or the
following clause (b):

(a)    an End Date of December 31, 2025 and a Threshold Price of one hundred and
fifty dollars ($150.00); or

(b)    an End Date of the sixth (6th) anniversary of the Closing Date and a
Threshold Price of (i) one hundred and fifty dollars ($150.00) through and
including the fifth (5th) anniversary of the Closing Date and (ii) one hundred
and sixty dollars ($160.00) following the fifth (5th) anniversary of the Closing
Date through the End Date.

1.5    Term and Termination. This letter agreement shall continue in full force
and effect from and after the date hereof until the earliest of (i) the issuance
of all SoftBank True-Up Shares to which SoftBank is entitled pursuant to
Section 1.3 (and subject to the execution and delivery of the Pledge
Agreement(s) by SoftBank and/or its applicable affiliate(s), as applicable),
whereupon Section 1.3 of this letter agreement (other than the last sentence
thereof) shall forever terminate, automatically and without any further action
on the part of the parties hereto, and shall become void and of no force or
effect, (ii) the End Date, if the Additional Shares Issuance Condition has not
been satisfied as of such date, whereupon Section 1.3 of this letter agreement
shall forever terminate, automatically and without any further action on the
part of the parties hereto, and shall become void and of no force or effect,
(iii) the consummation of a Sale of the Company pursuant to which the
Acquisition Price is less than the Threshold Price, whereupon Section 1.3 of
this letter agreement (other than the last sentence thereof) shall forever
terminate, automatically and without any further action on the part of the
parties hereto, and shall become void and of no force or effect, and (iv) the
termination of the Business Combination Agreement prior to the SoftBank US
Mergers Effective Time, whereupon this letter agreement shall forever terminate,
automatically and without any further action on the part of the parties hereto,
and shall become void and of no force or effect.

1.6    Amendment; Waiver. Any amendment or modification of this letter agreement
shall require the prior written consent of each of T-Mobile, DT and SoftBank. A
party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties or (b) waive compliance by the
other party with any of the agreements or conditions contained in this letter
agreement. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Any extension or waiver given in compliance with this
Section 1.5 or failure to insist on strict compliance with an obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

1.7    Miscellaneous. The provisions of Article X (General Provisions) (other
than Section 10.1, Section 10.9 and Section 10.14) of the Business Combination
Agreement shall apply mutatis mutandis to this letter agreement. This letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs, legal representatives and permitted
assigns. Except as otherwise provided in this letter agreement

 

-4-



--------------------------------------------------------------------------------

(with respect to T-Mobile or DT only and, for the avoidance of doubt, without
limiting any right of T-Mobile to agree to or consummate a Sale of the Company),
no party may directly or indirectly assign any of its rights or delegate any of
its obligations under this letter agreement, without the prior written consent
of the other parties; provided that, without the written consent of the other
parties, (a) DT may assign any of its rights or obligations hereunder, in whole
or in part, to any Person (as used herein, such term shall have the meaning
given to such term in the Stockholders’ Agreement) that will be a successor to
or that will acquire Control (as used herein, such term shall have the meaning
given to such term in the Stockholders’ Agreement) of DT, whether by merger,
consolidation or sale of all or substantially all of its assets, and
(b) T-Mobile’s obligations will succeed to any Person that will be a successor
to T-Mobile, whether by merger, consolidation or sale of all or substantially
all of its assets. Any purported direct or indirect assignment in violation of
this Section 1.7 shall be null and void ab initio.

1.8    Security Interest. Without in any way limiting the effect of Section 1.3
above, SoftBank hereby grants to T-Mobile a security interest in all of its
rights and interests in respect of the Pledged Shares under this letter
agreement, as collateral security for the prompt and complete payment and
performance of the Section 9.4 Obligations, whether such Section 9.4 Obligations
are owed to T-Mobile or any other Section 9.4 Indemnitee; provided that the
security interest hereunder shall automatically terminate upon execution and
delivery of the Pledge Agreement(s) by SoftBank and/or its applicable
affiliate(s), as applicable.

[Signature page follows]

 

-5-



--------------------------------------------------------------------------------

Very truly yours, SOFTBANK GROUP CORP. By:  

/s/ Marcelo Claure

Name:   Marcelo Claure Title:   Executive Vice President and Chief Operating
Officer

 

Accepted and agreed to as of the date set forth above: T-MOBILE US, INC. By:  

/s/ G. Michael Sievert

Name:   G. Michael Sievert Title:   President and Chief Operating Officer
DEUTSCHE TELEKOM AG By:  

/s/ Thorsten Langheim

Name:   Thorsten Langheim Title:   Member of Management Board By:  

/s/ Dr. Axel Lützner

Name:   Dr. Axel Lützner Title:   Vice President DT Legal

[Signature Page to Letter Agreement]